Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of copending Application No. 17/036,030 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a threaded connection pair having the same structure.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/037,526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a threaded connection pair having the same structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites some limitations in parenthesis which makes it confusing as to whether the limitations are required.
Claim 1 recites the whole unit thread. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a small middle part and two large ends. The terms “large” and “small” are relative terms which render the claim indefinite.
Claim 1 recites the thread of the internal thread (6) is a cylindrical body (2) with a spiral bidirectional tapered hole (41) on the inner surface and exists in the form of non-solid space. It is unclear how the thread can be a cylindrical body. It is further unclear how the thread can be a non-solid space comprising a tapered hole.  In addition, there is insufficient antecedent basis for “inner surface”, and, it is unclear if the spiral bidirectional tapered hole is referring to the bidirectional tapered hole previously introduced.
Claim 1 recites the thread of the external thread (9) is a columnar body (3) with a spiral bidirectional truncated cone (71) on the outer surface. It is unclear how the thread can be a columnar body. In addition, it is unclear if the spiral bidirectional truncated cone is referring to the bidirectional truncated cone previously introduced.
Claim 1 recites the left taper surface, the right taper surface, and, the inner and outer taper surfaces. There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the internal thread (6) and the external thread (9) enclose the tapered body. It is unclear how the external thread encloses the tapered body.
Claim 1 recites the technical performance mainly depends on the taper surfaces and the conicity size of the threads matching with each other, preferably, the first taper angle is greater than 0 and less than 53, the second taper angle is greater than 0° and less than 53, and for individual special fields, preferably, the first taper angle is greater than or equal to 53 and less than 180. The term “mainly” is indefinite. In addition, use of the term “preferably” is indefinite because it is unclear if the following limitations are required.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as having the following structure:
A dumbbell-like bidirectional tapered bolt-nut threaded connection structure, comprising:
an external thread and an internal thread in thread fit, the internal thread is formed on an inner surface of a cylindrical body and delimits a bidirectional tapered hole, the external thread is formed on an outer surface of the columnar body and delimits a spiral bidirectional truncated cone that contacts the internal thread and is enclosed by the bidirectional tapered hole;
a unit thread of the threaded connection comprises a spiral dumbbell-like asymmetric bidirectional tapered body with a middle part and two ends such that a distance of the middle part from a central axis of the connection structure is less than a distance of each of the two ends;
wherein the unit thread comprises a left taper surface forming a first taper angle and a right taper surface forming a second taper angle that is less than the first taper angle, the left and right taper surfaces have opposite directions and different sizes, and
wherein the first taper angle is greater than 0 degrees and less than 180 degrees, and the second taper angle is greater than 0° and less than 53.

Claim 2 recites the spiral outer side, the convolute, the right-angled trapezoidal combination, the right-angled side, the central axis, the same lower bottom sides, the same upper bottom sides, the center. There is insufficient antecedent basis for these limitations.
Regarding claim 2, it is unclear if the trapezoidal combination having the same shape as the internal thread is the same as the combination having the same shape as the external thread.
Claim 2 recites a uniform speed multiple times. It is unclear if all of these speeds are the same, some speeds are the same, or if they are all different.
Claim 3 recites a uniform speed. it is unclear if this is referring to one of the uniform speeds recited in claim 2.
Claim 4 recites a constant speed. it is unclear if this is referring to one of the uniform speeds recited in claim 2.
Claim 5 recites the left conical surface, the right conical surface, the first spiral conical surface, the second spiral conical surface, the inner spiral line, the first spiral conical surface, the second spiral conical surface, and the outer spiral. There is insufficient antecedent basis for these limitations. 
Claim 6 recites are mutually joined with the lower bottom surface of the adjacent bidirectional tapered hole (41) and/or are mutually joined with the lower bottom surface of the adjacent bidirectional tapered hole (41), and, are mutually joined with the lower bottom surface of the adjacent bidirectional truncated cone (7) and/or are mutually joined with the lower bottom surface of the adjacent bidirectional truncated cone (7). The limitation before the “and/or” is the same as the limitation after it, rendering the claim indefinite.
Claim 7 recites the first spiral conical surface (421), the second spiral conical surface (422), the first spiral conical surface (721), the second spiral conical surface (722) of the truncated cone, the contact surface, the supporting surface, the inner and outer diameters of the inner cone and outer cone, the spiral line, the conical surface (42) of the bidirectional tapered hole, the conical surface (72) of the bidirectional truncated cone. There is insufficient antecedent basis for these limitations. 
Claim 8 recites the fastened workpiece and the other nut. There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites a traditional thread, such as a bidirectional tapered thread (1), a unidirection tapered thread and a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread, a circular are thread, etc., which complies with the technical spirit of the present invention due to being in screw-thread fit with the bidirectional tapered external thread (9). It is unclear what the metes and bounds of traditional thread is. In addition, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is further unclear what the scope of “technical spirit of the present invention” is.
Claim 9 recites the connecting hole and the nut. There is insufficient antecedent basis for these limitations. 
a threaded hole provided on the nut (21) and the nut (22), the connecting hole is provided in the nut (21) and the nut (22), and the nut refers to the object comprising a nut with a threaded structure on the inner surface of the cylindrical body (2). It is confusing as to how many nuts are being claimed.
Claim 10 is rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 826,136 (“the GB patent”).
Claim 1 recites a dumbbell-like bidirectional tapered bolt-nut threaded connection structure with a large-conicity left side and a small-conicity right side, which is a dumbbell-like (the conicity of the left side is greater than the conicity of the right side) asymmetric bidirectional tapered bolt-nut threaded connection structure, comprising an external thread (9) and an internal thread (6) in screw-thread fit with the external thread (9); wherein the whole unit thread of the dumbbell-like (the conicity of the left side is greater than the conicity of the right side) asymmetric bidirectional tapered thread (1) is a spiral dumbbell-like (94) asymmetric bidirectional tapered body with a small middle part and two large ends; the conicity of the left side (95) is greater than the conicity of the right side (96), and the tapered body comprises a bidirectional tapered hole (41) and/or a bidirectional truncated cone. The GB patent teaches a bolt 1 and nut 4 connection structure wherein both the bolt and nut comprise asymmetric threads that engage each other with the left taper having a greater length than the right taper, 
Claim 1 also recites the thread of the internal thread (6) is a cylindrical body (2) with a spiral bidirectional tapered hole (41) on the inner surface and exists in the form of non-solid space; the thread of the external thread (9) is a columnar body (3) with a spiral bidirectional truncated cone (71) on the outer surface and exists in the form of a material entity. As detailed above, the internal thread is on an inner surface of a nut and delimits a helical hole comprising bidirectional tapers, and, the external thread is on an outer surface of a bolt and has bidirectional tapers that delimit truncated cones.
Claim 1 further recites the left taper surface of the asymmetric bidirectional tapered body forms a first taper angle (al) corresponding to the conicity of the left side (95), the right taper surface forms a second taper angle (a2) corresponding to the conicity of the right side (96); the conicity of the left side (95) and the conicity of the right side (96) have opposite directions and different sizes; the internal thread (6) and the external thread (9) enclose the tapered body through the tapered hole till the inner and outer taper surfaces bear mutually; the technical performance mainly depends on the taper surfaces and the conicity size of the threads matching with each other, preferably, the first taper angle (al) is greater than 0 and less than 53, the second taper angle (a2) is greater than 0° and less than 53, and for individual special fields, preferably, the first taper angle (al) is greater than or equal to 53 and less than 180. As illustrated in fig. 2 of the GB patent, the left and right tapers on the internal and external thread extend in opposite directions, e.g. the left taper extends inward when moving from left to right and the right taper extends outward when moving from left to right (fig. 2). Further, the left/first taper angle has an angle of 60 degrees with respect to a line normal to the central axis, and the right/second taper angle has an angle of 30 degrees (fig. 2, page 2 lines 109-124). In, 
Claim 2 recites the dumbbell-like (94) bidirectional tapered internal thread (6) comprises a left conical surface of a conical surface (42) of the bidirectional tapered hole, which is a first spiral conical surface (421) of the tapered hole, a right conical surface, which is a second spiral conical surface (422) of the tapered hole, and an inner spiral line (5). As illustrated in fig. 2 of the GB patent, each of the internal and external threads form left and right conical surfaces and a helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads.
Claim 2 also recites the shape formed by the first spiral conical surface (421) of the tapered hole and the second spiral conical surface (422) of the tapered hole, that is, the bidirectional spiral conical surface, is the same as the shape of the spiral outer side surface of the convolute formed by two bevel edges of the right-angled trapezoidal combination, the convolute rotates at a uniform speed in the circumferential direction, in which the right-angled side, which coincides with the central axis of the cylindrical body (2), of the right-angled trapezoidal combination with symmetrical and oppositely joined upper bottom lines of two right-angled trapezoids with the same lower bottom lines and the same upper bottom lines but different right-angled sides is taken as the center of rotation, and the right-angled trapezoidal combination simultaneously moves axially along the central axis of the cylindrical body (2) at a uniform speed; the dumbbell-like (94) bidirectional tapered external thread (9) comprises a left conical surface of a conical surface (72) of the bidirectional truncated cone, which is a first spiral conical surface (721) of the truncated cone, a right conical surface, which is a second spiral conical surface (722) of the truncated cone, and an outer spiral line (8), the shape formed by the first spiral conical surface (721) of the truncated cone and the second spiral conical surface (722) of the truncated cone, that is, the bidirectional spiral conical surface, is the same as the shape of the spiral outer side surface of the convolute formed by two bevel edges of the right-angled trapezoidal combination, the convolute rotates at a uniform speed in the circumferential direction, in which the right-angled side, which coincides with the central axis of the columnar body (3), of the right-angled trapezoidal combination with symmetrical and oppositely joined upper bottom lines of two right-angled trapezoids with the same lower bottom lines and the same upper bottom lines but different right-angled sides is taken as the center of rotation, and the right-angled trapezoidal combination simultaneously moves axially along the central axis of the columnar body (3) at a uniform speed. As illustrated in annotated fig. 2 of the GB patent illustrated below, the shapes of the conical surfaces of both the internal and external threads have the shape described above.


    PNG
    media_image1.png
    422
    650
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating. 
Claim 4 recites when the right-angled trapezoidal combination rotates at a constant speed for a circle, the axial movement distance of the right-angled trapezoidal combination is equal to the length of the sum of the two right-angled trapezoidal right-angle sides of the right-angled trapezoidal combination. As illustrated in figs. 1 & 2 of the GB patent, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance 
Claim 5 recites the left conical surface and the right conical surface of the bidirectional tapered body, which are the first spiral conical surface (421) of the tapered hole and the second spiral conical surface (422) of the tapered hole, and the inner spiral line (5) are all continuous spiral surfaces or discontinuous spiral surfaces and:or the first spiral conical surface (721) of the truncated cone and the second spiral conical surface (722) of the truncated cone and the outer spiral (8) are all continuous spiral surfaces or discontinuous spiral surfaces. The GB patent teaches the threads being continuous helical surfaces (figs. 1 & 2).
Claim 6 recites the internal thread (6) is a dumbbell-like (94) asymmetrical bidirectional tapered internal thread (6) formed in a spiral shape in which two tapered holes (4) with the same lower bottom surfaces and the same upper top surfaces but different cone heights have symmetrical upper top surfaces which are mutually oppositely joined and lower bottom surfaces which are located at both ends of the bidirectional tapered hole (41) and are mutually joined with the lower bottom surface of the adjacent bidirectional tapered hole (41) and/or are mutually joined with the lower bottom surface of the adjacent bidirectional tapered hole (41) when forming a dumbbell-like (94) asymmetrical bidirectional tapered thread (1). As illustrated in fig. 2 of the GB patent, each taper of a single thread of the internal thread delimits a cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the upper surfaces of the cones are joined to each other, and, the lower surfaces are at ends of the individual thread such that they are joined with upper surfaces of adjacent threads.
Claim 6 also recites the external thread (9) is a dumbbell-like (94) asymmetrical bidirectional tapered external thread (9) formed in a spiral shape in which two truncated cones (7) with the same lower bottom surfaces and the same upper top surfaces but different cone heights have symmetrical upper top surfaces which are mutually oppositely joined and lower bottom surfaces which are located at both ends of the bidirectional truncated cone (7) and are mutually joined with the lower bottom surface of the adjacent bidirectional truncated cone (7) and/or are mutually joined with the lower bottom surface of the adjacent bidirectional truncated cone (7) when forming a dumbbell-like (94) asymmetrical bidirectional tapered thread (1). As illustrated in fig. 2 of the GB patent, each taper of a single thread of the external thread delimits a cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the upper surfaces of the cones are joined to eachother, and, the lower surfaces of the cones are at ends of the individual thread such that they are joined with lower surfaces of adjacent threads.
Claim 7 recites the internal thread (6) and the external thread (9) form a thread pair (10) the first spiral conical surface (421) of the tapered hole and the second spiral conical surface (422) of the tapered hole, and the first spiral conical surface (721) of the truncated cone and the second spiral conical surface (722) of the truncated cone, which are matched with each other, take the contact surface as the supporting surface, the inner and outer diameters of the inner cone and outer cone are centered when being guided by the spiral line until the conical surface (42) of the bidirectional tapered hole and the conical surface (72) of the bidirectional truncated cone are enveloped so that the spiral conical surface bears in one direction and/or the spiral conical surface bears in two directions simultaneously and/or until the size realizes self-positioning contact and/or the size realizes interference contact to be self-locked. This limitation is interpreted as intended use. The GB patent teaches the threads obtain centering action in one direction via matching the internal and external threads such that conical surfaces of the external thread contact conical surfaces of the internal thread (fig. 2, page 2 lines 109-124).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published  May 26, 2017 (“NPL”).
Regarding claim 3, the GB patent fails to explicitly teach when the right-angled trapezoid combination rotates at a uniform speed for a circle, the axial movement distance of the right-angled trapezoidal combination is at least twice the length of the sum of the two right-angled trapezoidal right-angle sides of the right-angled trapezoidal combination. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted herewith). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both the GB patent and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of the GB patent to be a double start thread such that the lead is doubled. Since the GB patent teaches the lead 
Given the above modification, since the lead of the GB patent is doubled, the shape of a thread of the GB patent would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of Bolt Science, The Use of Two Nuts to Prevent Self Loosening, available at https://www.boltscience.com/pages/twonuts.htm, Screen shot taken on February 25, 2017 (“NPL2”).
Claim 8 recites the connection structure of a bolt and double nuts is adopted, in which the double nuts are respectively located on the left and right sides of the fastened workpiece, and/or the connection structure of a bolt and a single nut is adopted, in which a single nut (21) is located on the right or left side of the fastened workpiece, and/or the connection structure of a bolt and double nuts is adopted, in which the double nuts are located on one side of the fastened workpiece; and when a nut has been effectively combined with the bolt. The GB patent teaches a bolt and single nut connection wherein the nut can be located on the left side of a fastened workpiece (fig. 2, wherein the head of the bolt and the nut is capable of fastening a workpiece therebetween). 
Claim 8 also recites the internal thread comprises a traditional thread, such as a bidirectional tapered thread (1), a unidirection tapered thread and a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread, a circular are thread, etc., which complies with the technical spirit of the present invention due to being in screw-thread fit with the bidirectional tapered external thread (9). The GB patent teaches sawtooth threads as the internal threads (fig. 2, page 2 lines 121-124).
The GB patent fails to explicitly teach the internal thread (6) and the external thread (9) forming the tapered threaded connection pair (10) are effectively enveloped together, the other nut can be removed and/or retained, the removed nut is used as an installation process nut. However, this would have been obvious in view of NPL2. 
NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both the GB patent and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using modifying the size of the bolt shank or the nut such that a second nut can be screwed onto the bolt of the GB patent, having the same thread as the nut taught by the GB patent, and that doing so can provide superior locking capability. Thus, it would be obvious to modify the axial length of the bolt shaft or nut of the GB patent such that a second nut can be screwed thereon having the same internal thread as the nut taught by the GB patent. 
Given the above modification, a second nut is capable of being screwed on the bolt and being used as an installation process nut.
Claim 9 recites when the connecting hole of the cylindrical body (2) is screwed into the screw-in end of the columnar body (3), there is a screw-in direction requirement, that is, the connecting hole of the cylindrical body (2) cannot be screwed in the opposite direction. Due to the helical shape of the threads of the GB patent, one of skill in the art will appreciate that the nut can only be tightened on the bolt by screwing in one direction.
While the GB patent teaches the connecting hole is a threaded hole provided on the nut (21) (fig. 2, page 2 lines 109-124), the GB patent fails to explicitly teach the connecting hole is a threaded hole formed in [another] nut; and the nuts refer to objects having a thread structure including nuts on the inner surface of the cylindrical body. However, this would have been obvious in view of NPL2.  
NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both the GB patent and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using modifying the size of the bolt shank or the nut such that a second nut can be screwed onto the bolt of the GB patent, having the same thread as the nut taught by the GB patent, and that doing so can provide superior locking capability. Thus, it . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Regarding claim 10, the GB patent fails to explicitly teach the internal thread (6) and/or the external thread (9) comprises a single thread body which is an incomplete tapered geometry, that is, the single thread body is an incomplete unit thread. However, this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (Title) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both the GB patent and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to 

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”